Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2019/0369752 A1 to Ikeda et al. (Ikeda) and U.S. Patent Application Publication No. US 2014/0253465 A1 to Hicks et al. (Hicks).
As to claim 1, Ikeda discloses a display method comprising: detecting a write operation on a display surface by a pointer (700) (Fig. 7, Par. 79); determining whether an operation button (714A, 714B) provided on the pointer is pressed or not (Fig. 7, Par. 79); displaying a first image corresponding to the write operation on the display surface (Fig. 7, Par. 79), when the write operation is detected (Fig. 7, Par. 79) and it is determined that the operation button is pressed (Fig. 7, Par. 79).
Ikeda does not expressly disclose erasing the first image when it is determined that the operation button is not pressed during a period when the first image is displayed.
Hicks discloses erasing an image (line drawn) when it is determined that the operation button is not pressed during a period when the image (line drawn) is displayed (see Figs. 4a-4b; Par. 48, e.g. the undo/erase action is performed upon release of the button ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ikeda with the teaching of Hicks to provide an undo function thereby provide an improved input device as suggested by Hicks (Par. 48).
As to claim 6, see claim 1 rejection and motivation above.  Ikeda further discloses a detection device (130) (Ikeda’s Fig. 1, Pars. 32, 41, 79).
As to claim 2, Ikeda as modified discloses displaying a second image corresponding to the write operation on the display surface (Ikeda’s Fig. 7, Par. 79, Hick’s Figs. 4a-4b, Pars. 47-48), when the write operation is detected and it is determined that the operation button is not pressed (Ikeda’s Fig. 7, Par. 79, Hick’s Figs. 4a-4b, Pars. 47-48); and continuing to display the second image when it is determined that the operation button is not pressed during a period when the first image and the second image are displayed surface (Ikeda’s Fig. 7, Par. 79, Hick’s Figs. 4a-4b, Pars. 47-48).  It would have been obvious to one of ordinary skill in the art to have modified Ikeda with the teaching of Hicks to provide an undo function thereby provide an improved input device as suggested by Hicks (Par. 48).

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2019/0369752 A1 to Ikeda et al. (Ikeda) and U.S. Patent Application Publication No. US 2014/0253465 A1 to Hicks et al. (Hicks); in view of U.S. Patent Application Publication No. US 2017/0017323 A1 to Yu et al. Yu).
As to claim 3, Ikeda as modified discloses changing the first image to the second image (e.g. keeping the line drawn/not deleting it)(Ikeda’s Fig. 7, Par. 79, Hick’s Figs. 4a-4b, Pars. 47-48), when an end of the write operation is detected during the period when the first image is displayed (Ikeda’s Fig. 7, Par. 79, Hick’s Figs. 4a-4b, Pars. 47-48) and it is determined that the operation button is kept pressed for a time length since the end of the write operation is detected (Ikeda’s Fig. 7, Par. 79, Hick’s Figs. 4a-4b, Pars. 47-48).  See the same motivation as cited in claim 1. 
Ikeda as modified discloses outputting a notification about changing the first image to the second image.
Yu discloses outputting a notification about changing the first image to the second image (e.g. confirmation via a GUI) (Fig. 5C, Pars. 51-52; see also Par. 50). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to try with a reasonable expectation of success to modify Ikeda with the teaching of Yu to warn user of the change thereby provide an improved input device as suggested by Yu (Par. 52).
As to claim 4, Ikeda as modified discloses the notification is a notification asking whether to change the first image to the second image or not (Yu’s Fig. 5C, Pars. 51-52; see also Par. 50; see also Ikeda’s Fig. 7, Par. 79, Hick’s Figs. 4a-4b, Pars. 47-48), and the method further comprising changing the first image the second image when an instruction to change to the second image is received (Ikeda’s Fig. 7, Par. 79, Hick’s Figs. 4a-4b, Pars. 47-48) in response to the notification (Yu’s Fig. 5C, Pars. 51-52; see also Par. 50).  It would have been obvious to one of ordinary skill in the art to try with a reasonable expectation of success to modify Ikeda with the teaching of Ikeda with the teaching of Hicks and Yu.  The motivations would have been to provide an undo function thereby provide an improved input device as suggested by Hicks (Par. 48) and to warn user of the change thereby provide an improved input device as suggested by Yu (Par. 52).
As to claim 5, Ikeda as modified discloses changing the first image to the second image (Ikeda’s Fig. 7, Par. 79, Hick’s Figs. 4a-4b, Pars. 47-48), when the end of the write operation is detected during the period when the first image is displayed (Ikeda’s Fig. 7, Par. 79, Hick’s Figs. 4a-4b, Pars. 47-48) and it is determined that the operation button is kept pressed for the time length since the end of the write operation is detected (Ikeda’s Fig. 7, Par. 79, Hick’s Figs. 4a-4b, Pars. 47-48), wherein the notification is a notification that the first 33 image is changed to the second image (Yu’s Fig. 5C, Pars. 51-52; see also Par. 50; see also Ikeda’s Fig. 7, Par. 79, Hick’s Figs. 4a-4b, Pars. 47-48). It would have been obvious to one of ordinary skill in the art to try with a reasonable expectation of success to modify Ikeda with the teaching of Ikeda with the teaching of Hicks and Yu.  The motivations would have been to provide an undo function thereby provide an improved input device as suggested by Hicks (Par. 48) and to warn user of the change thereby provide an improved input device as suggested by Yu (Par. 52).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2014/0212042 A1 to Shibata teaches an input/output apparatus that terminates the display of the handwritten image when the display of the image superposed by the handwritten image is terminated, and displays the image based on the data specified by the data specifying information included in the handwritten data when the handwritten image is displayed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361. The examiner can normally be reached Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        

/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692